IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-50592
                         Conference Calendar
                          __________________


BILLY DALE CARTER,

                                      Plaintiff-Appellant,

versus

BECKY WALDRUM, Nurse,

                                      Defendant-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-94-CV-949
                         - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Billy Dale Carter appeals from the district court's order

granting summary judgment in favor of Nurse Becky Waldrum.

Carter lists four issues for appeal; however, he has failed to

provide legal arguments sufficient to brief the issues he wishes

to raise for appeal.    Carter's conclusional allegations of error

by the district court are insufficient to provide this court a

basis for review of the judgment.    See Grant v. Cuellar, 59 F.3d

523, 525 (5th Cir. 1995); Andrews v. Collins, 21 F.3d 612, 632


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50592
                                -2-

(5th Cir. 1994), cert. denied, 115 S. Ct. 908 (1995).     Because

Carter has failed to brief any issues, his appeal is frivolous

and is DISMISSED.   See 5th Cir. R. 42.2.   The motion for a

preliminary injunction is DENIED.

     The district court warned Carter that he could be subject to

sanctions if he persisted in filing frivolous lawsuits.    We

caution Carter that any additional frivolous appeals filed by him

will invite the imposition of sanctions.    To avoid sanctions,

Carter is further cautioned to review any pending appeals to

ensure that they do not raise arguments that are frivolous

because they have been previously decided by this court.

     APPEAL DISMISSED.